                                                                Case 2:21-bk-12222-ER             Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42       Desc
                                                                                                  Main Document     Page 1 of 38



                                                                 1 Victor A. Sahn (CA Bar No. 97299)
                                                                    vsahn@sulmeyerlaw.com
                                                                 2 David S. Kupetz (CA Bar No. 125062)
                                                                    dkupetz@sulmeyerlaw.com
                                                                 3 Claire K. Wu (CA Bar No. 295966)
                                                                    ckwu@sulmeyerlaw.com
                                                                 4 SulmeyerKupetz
                                                                     A Professional Corporation
                                                                 5 333 South Grand Ave, Suite 3400
                                                                   Los Angeles, California 90071
                                                                 6 Telephone: 213.626.2311
                                                                   Facsimile: 213.629.4520
                                                                 7
                                                                   Attorneys for collab9, LLC,
                                                                 8 Debtor and Debtor in Possession

                                                                 9                                  UNITED STATES BANKRUPTCY COURT
                                                                10                                   CENTRAL DISTRICT OF CALIFORNIA
  A Professional Corporation




                                                                11                                         LOS ANGELES DIVISION
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 In re                                               Case No. 2:21-bk-12222-ER

                                                                13 COLLAB9, LLC, a Delaware limited liability          Chapter 11
                                                                   company,
                                                                14                                                     OMNIBUS DECLARATION OF KEVIN B.
                                                                                                                       SCHATZLE IN SUPPORT OF DEBTOR’S
                                                                15 Tax ID: XX-XXXXXXX                                  “FIRST DAY" MOTIONS
SulmeyerKupetz,




                                                                16                                                     Hearing:
                                                                                      Debtor.                          Date:    To Be Determined
                                                                17                                                     Time:    To Be Determined
                                                                                                                       Place: Courtroom 1568
                                                                18                                                              255 E. Temple St.
                                                                                                                                Los Angeles, CA 90012
                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28


                                                                     VAS 2710474v5
                                                                Case 2:21-bk-12222-ER           Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42                  Desc
                                                                                                Main Document     Page 2 of 38



                                                                 1             I, Kevin B. Schatzle, declare:

                                                                 2                                        PRELIMINARY STATEMENT

                                                                 3             1.      I have personal knowledge of the facts stated herein. I can testify that said facts are

                                                                 4 true and correct.

                                                                 5             2.      I am the Chief Executive Officer of collab9, LLC, a Delaware limited liability

                                                                 6 company (the “Debtor” or “collab9” or the "Company"). I am actively involved in and am

                                                                 7 intimately familiar with, and have knowledge of and experience with, all aspects of the Debtor’s

                                                                 8 business operations, as well as its financial condition and standing, and the unified communications

                                                                 9 industry in which the Debtor operates.
                                                                10             3.      collab9 is a cloud security service provider for managed voice, collaboration,
  A Professional Corporation




                                                                11 conferencing and contact center services for U.S. public sector and U.S. commercial customers.
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 Operating under the aegis of a General Services Administration ("GSA") approved Federal Risk and

                                                                13 Authorization Management Program ("FedRAMP") Authority to Operate ("ATO") "in process" at

                                                                14 the moderate level. 1 collab9 uniquely caters to the public sector marketplace. collab9 was one of the

                                                                15 first UC providers to be FedRAMP-authorized by the U.S. Government and operate at the moderate
SulmeyerKupetz,




                                                                16 impact level. 2

                                                                17

                                                                18

                                                                19   1
                                                                         "There are two approaches to obtaining a FedRAMP Authorization, a provisional authorization through
                                                                20 the Joint Authorization Board (JAB) or an authorization through an agency. In the Agency Authorization
                                                                     path, agencies may work directly with a Cloud Service Provider (CSP) for authorization at any time. CSPs
                                                                21 that make a business decision to work directly with an agency to pursue an Authority to Operate (ATO)
                                                                     will work with the agency throughout the FedRAMP Authorization process." See
                                                                22 www.fedramp.gov/agency-authorization/

                                                                23
                                                                     2
                                                                       "The FedRAMP PMO (Project Management Office) fields a number of questions about impact levels and
                                                                     the security categorization of cloud services. Federal Information Processing Standard (FIPS) 199 provides
                                                                24   the standards for categorizing information and information systems, which is the process CSPs use to
                                                                     ensure their services meet the minimum security requirements for the data processed, stored, and
                                                                25   transmitted on them. The security categories are based on the potential impact that certain events would
                                                                     have on an organization’s ability to accomplish its assigned mission, protect its assets, fulfill its legal
                                                                26   responsibilities, maintain its day-to-day functions, and protect individuals. Cloud Service Offerings
                                                                     (CSOs) are categorized into one of three impact levels: Low, Moderate, and High; and across three security
                                                                27   objectives: Confidentiality, Integrity, and Availability. See www.fedramp.gov/understanding-baselines-
                                                                     and-impact-levels/--blog, dated November 16, 2017.
                                                                28


                                                                     VAS 2710474v5                                        1
                                                                Case 2:21-bk-12222-ER         Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42                 Desc
                                                                                              Main Document     Page 3 of 38



                                                                 1           4.      The Debtor commenced the above-captioned reorganization case by filing a voluntary

                                                                 2 chapter 11 petition on March 19, 2021 (the “Petition Date”). The Debtor continues to manage and

                                                                 3 operate its business as a debtor in possession. No trustee or creditors' committee has been appointed

                                                                 4 in the Debtor's chapter 11 case.

                                                                 5           5.      To minimize the adverse effects of the commencement of the Debtor’s chapter 11

                                                                 6 case, while at the same time preserving value for the benefit of stakeholders, the Debtor has filed a

                                                                 7 number of motions requesting various forms of “first day” relief (collectively, the “First Day

                                                                 8 Motions”).

                                                                 9           6.      I submit this Declaration in support of the First Day Motions. The various forms of
                                                                10 relief requested in the First Day Motions are necessary to maximize the value of the Debtor’s estate
  A Professional Corporation




                                                                11 (the “Estate”) and allow the Debtor to sustain its current business operations in chapter 11 while it
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 expeditiously pursues a sale, as necessary, to maximize the value of the Estate.

                                                                13           7.      I am familiar with the contents of each of the First Day Motions (including the

                                                                14 exhibits and other attachments to such motions and related papers) and, to the best of my knowledge,

                                                                15 after reasonable inquiry, believe that the relief sought in each of the First Day Motions: (a) will
SulmeyerKupetz,




                                                                16 enable the Debtor to avoid damaging disruption to its operations and sustain its operations while in

                                                                17 chapter 11; (b) is critical to the Debtor’s ability to maximize the value of its Estate; (c) best serves

                                                                18 the interests of the Estate and creditors; and (d) ensures continuity of operations of critical

                                                                19 government communications systems and avoids an extended (i.e., several months) interruption of

                                                                20 those services. Further, it is my belief that the relief sought in the First Day Motions is, in each case,

                                                                21 narrowly tailored and necessary to achieve the goals identified above.

                                                                22           8.      I was appointed CEO of collab9 in 2013 and oversee all business activities, including

                                                                23 operations, marketing, sales, and service support.

                                                                24           9.      Prior to joining collab9, I held various senior executive positions with En Pointe

                                                                25 Technologies and several related companies. I hold a BA in History from the University of Texas.

                                                                26           10.     I began my career in the IT industry with Hewlett-Packard ("HP") in 1987, where

                                                                27 I created HP’s first Regional Sales Force Automation program for Southern California. I co-founded

                                                                28 En Pointe Technologies in 1993, helping to pioneer the first virtual e-commerce business model in


                                                                     VAS 2710474v5                                     2
                                                                Case 2:21-bk-12222-ER          Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42                       Desc
                                                                                               Main Document     Page 4 of 38



                                                                 1 the computer reseller industry. As Executive Vice President, I was instrumental in acquiring and

                                                                 2 directing the support of key customers, representing hundreds of millions of dollars in purchases per

                                                                 3 year. I played a primary role in the creation of the many new distributor and partner alliances

                                                                 4 necessary to grow En Pointe’s business model to yearly sales of $600 million. I am a leader in the

                                                                 5 area of technology solution providers. I have long and deep experience with state, local and federal

                                                                 6 contracts and a long history of winning large enterprise and government sales contracts.

                                                                 7                                                 BACKGROUND

                                                                 8                             Brief History and Description of Debtor's Business

                                                                 9           11.     collab9 provides best-of-breed, cloud-based services to those that wish to migrate
                                                                10 their unified communications ("UC") infrastructure to a managed, contractor-owned solution that
  A Professional Corporation




                                                                11 resides off the customers’ premises. collab9’s secure unified communication solutions follow strict
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 federal guidelines (includes FIPS 200 3 and NIST 800-53 4 5compliance) for voice, video,

                                                                13 collaboration services, and contact center solutions for U.S. public sector and commercial customers.

                                                                14           12.     collab9 provides unified communications as a service ("UCaaS"). The company's

                                                                15 platform integrates voice, video, messaging, mobility, presence, conferencing, and customer care in
SulmeyerKupetz,




                                                                16 one predictable, user-based subscription model. collab9 was one of the first hosted voice and

                                                                17

                                                                18   FIPS 200 is the second standard that was specified by the Information Technology Management Reform
                                                                     3

                                                                   Act of 1996 (FISMA). It is an integral part of the risk management framework that the National Institute of
                                                                19 Standards and Technology (NIST) has developed to assist federal agencies in providing levels of
                                                                   information security based on the levels of information systems and a risk-based process for selecting the
                                                                20 security controls necessary to satisfy the minimum requirements. See Computer Security Resource Center.
                                                                     "NIST is responsible for developing information security standards and guidelines, including minimum
                                                                     4
                                                                21
                                                                   requirements for federal information systems. Such information security standards and guidelines shall not
                                                                22 apply to national security systems without the express approval of the appropriate federal officials
                                                                   exercising policy authority over such systems. This guideline is consistent with the requirements of the
                                                                23 Office of Management and Budget (OMB) Circular A-130." See Security and Privacy Controls for
                                                                   Information Systems and Organizations, NIST Special Publication 800-53 Revision 5, September, 2020.
                                                                24   5
                                                                       "The National Institute of Standards and Technology (NIST) Information Technology Laboratory (ITL)
                                                                     promotes the U.S. economy and public welfare by providing technical leadership for the Nation’s
                                                                25   measurement and standards infrastructure. ITL develops tests, test methods, reference data, proof of
                                                                     concept implementations, and technical analyses to advance the development and productive use of
                                                                26
                                                                     information technology (IT). ITL’s responsibilities include the development of management,
                                                                27   administrative, technical, and physical standards and guidelines for the cost effective security of other than
                                                                     national security-related information in federal information systems." See Security and Privacy Controls
                                                                28   for Information Systems and Organizations, NIST Special Publication 800-53 Revision 5, September,
                                                                     2020.


                                                                     VAS 2710474v5                                         3
                                                                Case 2:21-bk-12222-ER         Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42               Desc
                                                                                              Main Document     Page 5 of 38



                                                                 1 collaboration services providers in the marketplace to meet the rigorous National Institute of

                                                                 2 Standards and Technology (NIST) defined FedRAMP requirements. In addition to its government-

                                                                 3 specific accreditations, collab9's solution is enterprise-class. The company's platform infrastructure

                                                                 4 meets the security, capacity and performance requirements of large-scale public sector and

                                                                 5 commercial organizations.

                                                                 6           13.     collab9 originated as a UCaaS division within En Pointe Technologies Sales, Inc.

                                                                 7 ("EPTSI"), a reseller of hardware, software, and IT services. On April 1, 2015, EPTSI sold its main

                                                                 8 resale business assets to PCM, Inc., a competitor. The En Pointe trade name was sold to PCM, so

                                                                 9 EPTSI legally changed its name to collab9, Inc., with its parent company being Dinco, Inc.
                                                                10 ("Dinco").
  A Professional Corporation




                                                                11           14.     During 2016, Dinco reorganized collab9, converting the entity to limited liability
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 company ("LLC") status in Delaware in late 2016. As of December 31, 2016, collab9 was a single-

                                                                13 member LLC wholly owned by Dinco. On January 1, 2017, Fana Unified Communications, LLC

                                                                14 ("Fana") invested $7,500,000 in collab9. Fana assigned its holdings to Dollab, LLC ("Dollab"). As

                                                                15 a result of this investment, the ownership structure of collab9 changed so that Dollab owns 50% and
SulmeyerKupetz,




                                                                16 Dinco owns 50% of collab9. Further, collab9 became a multi-member partnership for tax purposes

                                                                17 beginning January 1, 2017.

                                                                18           15.     collab9 has developed a highly secure cloud communications and collaboration

                                                                19 platform. The Debtor provides telephony services and cloud-based data hosting to its commercial

                                                                20 and public sector customers. collab9 serves as both a prime contractor to end-user customers and as

                                                                21 a subcontractor to prime contractors. In many situations, the end-user customer may be transitioning

                                                                22 its outdated on-premises PBX phone system to newer technologies of cloud-based Unified

                                                                23 Communications (phone and other related services, including contact center application hosting).

                                                                24           16.     Sales to government and other public sector customers take much longer than sales to

                                                                25 a typical commercial customer. It takes time to cultivate a government customer, explain and

                                                                26 convince them of the benefits of new technology, be approved for the bid, obtain the necessary

                                                                27 contract vehicle, obtain the necessary security authorizations, obtain the necessary employee security

                                                                28 clearances, establish the necessary connectivity to government networks, transition the services so it


                                                                     VAS 2710474v5                                     4
                                                                Case 2:21-bk-12222-ER         Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42                 Desc
                                                                                              Main Document     Page 6 of 38



                                                                 1 is seamless without interruption of operations, and then deploy the new systems.

                                                                 2           17.     A government agency does not decide overnight that it wants to change its telephone

                                                                 3 system, contact center applications, and engineering architecture. It is a long process both on the

                                                                 4 customer side to perform due diligence on potential vendors, and then on the contractor/vendor side

                                                                 5 to implement the solution.

                                                                 6           18.     However, such sales to large institutions and government agencies also have

                                                                 7 significant benefits. Once a customer is deployed, the turnover to a new vendor is less likely due to

                                                                 8 the capital infrastructure and engineering enhancements required. Further, once a system is in place,

                                                                 9 the value of add-on revenue becomes scalable. There are more sunk costs upfront, but once there is
                                                                10 a successful deployment, the revenue stream is scalable, recurring, and long term.
  A Professional Corporation




                                                                11           19.     The transition from the “older” phone systems and on-premise contact center systems
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 to newer cloud-based telephony/contact center systems takes time, perhaps several months to years,

                                                                13 to set up the engineering architecture and deploy the services. If the customer also demands

                                                                14 FedRAMP security protocols, this will further delay the deployment.

                                                                15           20.     collab9 was one of the first companies to receive FedRAMP authorization for Unified
SulmeyerKupetz,




                                                                16 Communications as a service in 2016. The FedRAMP authorization process is costly and time

                                                                17 consuming, and it requires a high level of engineering expertise.

                                                                18           21.     collab9 is continuing to operate its business and, as discussed below, is taking action
                                                                19 to address the challenges of a liquidity crisis.

                                                                20           22.     As a subcontractor under government contracts with the Federal Government and
                                                                21 localities, collab9 must maintain its operations involving the provisions of telephony/contact center

                                                                22 services and hosting services to essential agencies if it is to ensure continuity of these critical

                                                                23 communications services and avoid extended (i.e., several months) service interruptions.

                                                                24           23.     collab9 currently provides critical communication services to U.S. Customs and

                                                                25 Border Protection ("CBP")—hosting the internal call centers for CBP’s internal human resources

                                                                26 (Offices of HRM), the CBP Information Center, and the Traveler Communications Center. collab9

                                                                27 also provides critical services to U.S. Health and Human Services ("HHS"), the Defense Nuclear

                                                                28 Facilities Safety Board ("DNFSB"), and the CenturyLink (now Lumen) Internal Helpdesk for the


                                                                     VAS 2710474v5                                     5
                                                                Case 2:21-bk-12222-ER            Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42                     Desc
                                                                                                 Main Document     Page 7 of 38



                                                                 1 Commonwealth of Pennsylvania ("COPA"). DNFSB advises the Secretary of Energy on the safety

                                                                 2 of the nation’s nuclear defense facilities. HHS includes the National Institute of Health ("NIH"),

                                                                 3 which is one of the critical federal agencies overseeing the response to the COVID-19 pandemic.

                                                                 4 Services for NIH would include, for example, the voice mail for critical executive personnel

                                                                 5 managing the pandemic.

                                                                 6               24.   Specific examples of critical government systems that could be interrupted (and the

                                                                 7 resulting disasters that could occur) if the ongoing operations of collab9 are disrupted or

                                                                 8 discontinued due to a lack of funding or otherwise, include:

                                                                 9 CBP (Customs and Border Protection)—collab9 hosts three contact centers (the software used by the
                                                                     CBP call center agents). I would speculate the most critical is CBP's Internal HR Support Center.
                                                                10 Their Mission: With more than 60,000 employees, U.S. Customs and Border Protection, CBP, is one of the
                                                                     world's largest law enforcement organizations and is charged with keeping terrorists and their weapons
  A Professional Corporation




                                                                11 out of the U.S. while facilitating lawful international travel and trade. As the United States’ first unified
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520




                                                                     border entity, CBP takes a comprehensive approach to border management and control, combining
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 customs, immigration, border security, and agricultural protection into one coordinated and supportive
                                                                     activity.
                                                                13
                                                                     HHS (Health and Human Services)—collab9 provides voicemail and auto attendant for HHS (press 1 for
                                                                14 the CDC, etc.). These people are managing the federal government’s response to the pandemic.

                                                                15 Their Mission: To enhance the health and well-being of all Americans, by providing for effective health and
SulmeyerKupetz,




                                                                   human services and by fostering sound, sustained advances in the sciences underlying medicine, public
                                                                16 health, and social services.

                                                                17 DNFSB (Defense Nuclear Facilities Safety Board)—collab9 provides DNFSB's phone service.
                                                                     Their Mission: To provide independent analysis, advice, and recommendations to the Secretary of Energy
                                                                18 to inform the Secretary, in the role of the Secretary as operator and regulator of the defense nuclear
                                                                     facilities of the Department of Energy, in providing adequate protection of public health and safety at such
                                                                19 defense nuclear facilities.

                                                                20               25.   As indicated above, the lead time required for collab9 to deploy communications
                                                                21 services from old telephone technologies to cloud hosting can be many months, or even years, due to

                                                                22 coordination with the customer and multiple vendors, and resolving unpredictable connectivity

                                                                23 issues. Additionally, certain government customers require FedRAMP security protocols, and in

                                                                24 some cases collab9 employees are required to have security clearances before being able to work

                                                                25 with the customers. These clearances, issued by the government, can take many months and even

                                                                26 years to obtain.

                                                                27               26.   The prime contractors on federal contracts under which collab9 provides services
                                                                28 include Verizon (HHS) and Presidio (CBP and DNFSB). collab9’s contracts are with these prime


                                                                     VAS 2710474v5                                          6
                                                                Case 2:21-bk-12222-ER            Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42                    Desc
                                                                                                 Main Document     Page 8 of 38



                                                                 1 contractors. (Presidio is a subcontractor to CenturyLink on DNFSB and COPA.)

                                                                 2             27.     collab9 houses its servers and equipment in two Equinix data center facilities: one in

                                                                 3 downtown Los Angeles, the other in Chicago. collab9 intends to maintain and continue the data

                                                                 4 center operations at these facilities as well as its Network Operations Center ("NOC") in Boulder,

                                                                 5 Colorado.

                                                                 6             28.     Due to a liquidity crisis, without additional funding, collab9's operations would have

                                                                 7 had to cease in the beginning of March, 2021. However, in order to protect the interests of creditors

                                                                 8 and equity holders, and due to the mission critical nature of collab9's communications services to

                                                                 9 essential government agencies, the Debtor found a path forward, including (as discussed below)
                                                                10 obtaining funding, a commitment for additional essential financing, and implementation of a process
  A Professional Corporation




                                                                11 to protect and preserve its business and the value of its business/assets through a sale process to be
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 implemented in this chapter 11 case.

                                                                13                                              Management Team
                                                                14             29.     I have led the Debtor throughout its existence and continue to direct its day-to-day
                                                                15 operations, with the assistance of a management team, including: Mustafa Baig, CTO; Steven
SulmeyerKupetz,




                                                                16 Boberski, VP Business Development; Brian Campbell, Sales Vice President; and Gina Lim, Interim

                                                                17 CFO.

                                                                18             30.     As stated above, as CEO of the Debtor, I oversee all business activities, including
                                                                19 operations, marketing, sales, and service support.

                                                                20             31.     As CTO of the Debtor, Mustafa Baig 6 is responsible for all aspects of engineering for
                                                                21 the Debtor and also manages the FedRAMP process for collab9. He has been recognized as a

                                                                22 subject matter expert in the FedRAMP accreditation/authorization process. Under Mr. Baig, collab9

                                                                23 has obtained its FedRAMP moderate Authority to Operate (ATO) for Platform as a Service,

                                                                24 Infrastructure as a Service, and Software as a Service. Our FedRAMP authorization is currently “in

                                                                25 process” while we wait for CBP to issue their formal accreditation.

                                                                26             32.     As Vice President of Business Development, Steven Boberski is responsible for

                                                                27

                                                                28   6
                                                                         Mr. Baig is a relative of Bob Din, the principal of Dinco, one of the two members of the Debtor..


                                                                     VAS 2710474v5                                          7
                                                                Case 2:21-bk-12222-ER         Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42                  Desc
                                                                                              Main Document     Page 9 of 38



                                                                 1 collab9’s product management, marketing, and pre-sales engineering.

                                                                 2           33.     As the Debtor's Vice President of Sales, Brian Campbell's primary focus is driving

                                                                 3 new business, concentrating on public sector opportunities, managing the sales channel, and working

                                                                 4 to improve customer experience through positive collaboration.

                                                                 5           34.     Gina Lim became the Debtor's Interim CFO, effective January 5, 2021, upon the

                                                                 6 retirement of her predecessor, Javed Latif. Gina is responsible for accounting, finance, tax, and risk

                                                                 7 management and was a consultant for collab9 and its predecessor companies. Gina is a Certified

                                                                 8 Public Accountant and provides services to the Debtor as an independent contractor.

                                                                 9           35.     The Debtor's "officers" and other management personnel are not on the board of the
                                                                10 Debtor, are not equity holders (members) of the Debtor, and are not granted management authority
  A Professional Corporation




                                                                11 under the Debtor's governance documents. Pursuant to sections 5.1 and 5.2 of the Debtor's operating
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 agreement, the management of the Debtor is controlled by the Debtor's board. 7

                                                                13           36.     George Blanco was appointed as the Independent Director for the Debtor on March

                                                                14 19, 2021. His responsibilities shall include monitoring the sale process of the Debtor's

                                                                15 business/assets, participating with the Debtor's CEO and bankruptcy counsel in decisions relating to
SulmeyerKupetz,




                                                                16 the sale process, reviewing DIP financing terms, and other general operational issues that arise

                                                                17 during the Chapter 11 case. The Independent Director's experience includes providing both financial

                                                                18 and operational advice to primarily middle-market companies in transition, serving as Financial Advisor

                                                                19 and Chief Restructuring Officer (“CRO”) to companies, private equity, and lenders. His background

                                                                20 serving as a consulting partner in the large firm accounting and consulting firm environment for over 20

                                                                21 years provides unique “how to” implementation experience advising divisions of Fortune 500

                                                                22 companies and businesses with revenues ranging from $75M to $3B. Mr. Blanco is a principal of EMA

                                                                23 Group, which provides services that lead to operational improvement to financial performance,

                                                                24 improved cash flows and working capital management. Its principals have decades of experience

                                                                25 preserving and creating added value for scores of companies. (www.ema-group.com).

                                                                26

                                                                27
                                                                    The Debtor's Board of Directors consists of Attiazaz "Bob" Din (representative of Dinco), Stephen
                                                                     7

                                                                28 L.Pruss (representative of Dollab), and Mr. George Blanco, as the independent director (the "Independent
                                                                   Director").


                                                                     VAS 2710474v5                                      8
                                                                Case 2:21-bk-12222-ER         Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42               Desc
                                                                                              Main Document    Page 10 of 38



                                                                 1                                  Employees and Independent Contractors

                                                                 2           37.     The Debtor has 18 employees (2 of which are inactive and not drawing salary) and 4

                                                                 3 independent contractors who perform services relating to day-to-day operations. Currently, most of

                                                                 4 collab9's employees are remote, and work from home, except for 3 employees working at the collab9

                                                                 5 NOC in Boulder, Colorado. The Debtor maintains its headquarters office at 21515 Hawthorne

                                                                 6 Blvd., Suite 200, Torrance, CA 90503.

                                                                 7                                      Company's Financing History

                                                                 8           38.     In 2018, Dinco and Dollab both made working capital bridge loans and convertible

                                                                 9 loans to keep collab9 afloat. Dollab loaned $3,750,000 and Dinco loaned $1,250,000 in bridge and
                                                                10 convertible unsecured notes. They have each invested many millions more to capitalize collab9
  A Professional Corporation




                                                                11 through Dollab and Dinco.
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12           39.     In May 2019, Avaya Inc. ("Avaya") loaned $10,000,000 to collab9 under a

                                                                13 convertible unsecured note. Avaya required Dinco and Dollab to enter a subordination agreement

                                                                14 with Avaya subordinating repayment of their loans to repayment under the Avaya note. collab9's

                                                                15 relationship with Avaya began in March 2017. collab9 first met with Avaya with a perceived mutual
SulmeyerKupetz,




                                                                16 objective of developing a strategic business relationship in which collab9 would use its considerable

                                                                17 FedRAMP experience gained with Cisco UC products to obtain FedRAMP compliance for Avaya’s

                                                                18 UC products. collab9 committed to Avaya that it would be FedRAMP authorized by October 8,

                                                                19 2017, and collab9 succeeded in meeting its commitment. In August 2017, collab9 and Avaya

                                                                20 entered a five-year master global hosting and OEM reseller agreement (the "Avaya Agreement").

                                                                21           40.     Unable to obtain any other source of funding and facing a severe liquidity crisis in

                                                                22 February 2021, collab9 obtained a secured loan from Dollab in February 2021 in the sum of

                                                                23 $200,000. Thereafter, Dollab assigned its loan to SecureComm. LLC ("SecureComm") and

                                                                24 SecureComm made an additional pre-petition secured loan to the Debtor in March 2021 in the sum

                                                                25 of $380,000. SecureComm is an affiliate of Dollab. SecureComm has also agreed to provide the

                                                                26 Debtor with a secured line of credit, subject to Court approval, as necessary debtor in possession

                                                                27 financing in collab9's chapter 11 case. This secured claim of SecureComm is the only secured debt

                                                                28 of collab9, with the exception of certain equipment financing.


                                                                     VAS 2710474v5                                     9
                                                                Case 2:21-bk-12222-ER         Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42                 Desc
                                                                                              Main Document    Page 11 of 38



                                                                 1           41.     Further, this secured financing to be provided by SecureComm is necessary to

                                                                 2 address collab9's liquidity crisis, while continuing and preserving its going concern operations and

                                                                 3 value, including preserving collab9's relationships and contracts with its customers and ensuring

                                                                 4 continuity of operations of critical communications systems for federal and state agencies while

                                                                 5 avoiding extended (i.e., several months) service interruptions. As discussed below, this secured

                                                                 6 financing is essential in order for the Debtor to have even the limited time needed to pursue an

                                                                 7 expedited sale process. (The process by which the Debtor reached its liquidity crisis is described

                                                                 8 below.)

                                                                 9           42.     As of the commencement of this chapter 11 case, collab9 has outstanding unsecured
                                                                10 debt estimated at approximately $20,000,000.
  A Professional Corporation




                                                                11    AVAYA INVESTMENT IN THE DEBTOR AND FEDERAL RISK and AUTHORIZATION
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12                               MANAGEMENT PROGRAM (FedRAMP)

                                                                13           43.     Central to the current imperiled status of the Debtor is its business relationship with

                                                                14 Avaya Holdings, Inc. ("Avaya"), which will be described in greater detail below. The Debtor's

                                                                15 business and operations have been severely undermined by the actions of Avaya. collab9 has
SulmeyerKupetz,




                                                                16 concluded that Avaya has acted in bad faith in a number of different ways during the course of their

                                                                17 relationship, with the hidden goal of obtaining collab9's expertise and know-how to enter the public

                                                                18 sector cloud-based UC market. Avaya misled and deceived collab9, violated its contract with

                                                                19 collab9 by terminating contracted customer deployments without cause, and otherwise sought to

                                                                20 sabotage collab9's business. collab9 has engaged special litigation counsel to pursue its rights and

                                                                21 remedies against Avaya which are more fully described below.

                                                                22           44.     According to its recently filed Form 10-Q statement, Avaya "… is a global leader in

                                                                23 digital communications products, solutions and services for businesses of all sizes delivering its

                                                                24 technology predominantly through software and services. Avaya builds open, converged and

                                                                25 innovative solutions to enhance and simplify communications and collaboration in the cloud, on-

                                                                26 premise or a hybrid of both. The Company's global team of professionals delivers services from

                                                                27 initial planning and design, to implementation and integration, to ongoing managed operations,

                                                                28 optimization, training and support. The Company manages its business operations in two segments,


                                                                     VAS 2710474v5                                     10
                                                                Case 2:21-bk-12222-ER        Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42               Desc
                                                                                             Main Document    Page 12 of 38



                                                                 1 Products & Solutions and Services. The Company sells directly to customers through its worldwide

                                                                 2 sales force and indirectly through its global network of channel partners, including distributors,

                                                                 3 service providers, dealers, value-added resellers, system integrators and business partners that

                                                                 4 provide sales and services support…" Avaya is a large, multinational corporation with clients

                                                                 5 worldwide. Avaya specializes in business communications, specifically unified communications

                                                                 6 (UC), contact center (CC), and services.

                                                                 7           45.     Serving organizations at 220,000 customer locations worldwide, Avaya is the largest

                                                                 8 pure-play UC and CC company, ranking No. 1 in CC and No. 2 in UC and collaboration. The

                                                                 9 company had revenues of $2.89 billion in fiscal year of 2019, 83% of which was attributed to
                                                                10 software and services.
  A Professional Corporation




                                                                11           46.     Avaya is a spinoff from Lucent Technologies, which itself was a spinoff from AT&T.
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 Avaya remained a public company from 2000 to 2007, when it was purchased by private equity

                                                                13 firms. It is now a public company again, selling its shares on the New York Stock Exchange under

                                                                14 the symbol 'AVYA'.

                                                                15           47.     Avaya filed its own Chapter 11 Petition on January 19, 2017. Avaya Inc. and 17
SulmeyerKupetz,




                                                                16 affiliated debtors each filed a voluntary petition for relief under Chapter 11 of the United States

                                                                17 Bankruptcy Code in the United States Bankruptcy Court for the Southern District of New York. On

                                                                18 November 28, 2017, Avaya confirmed its Second Amended Plan of Reorganization and emerged

                                                                19 from its Chapter 11 cases.

                                                                20           48.     In March, 2017, collab9 first met with Avaya with a mutual objective of developing a

                                                                21 strategic business relationship in which collab9 would use its considerable FedRAMP experience

                                                                22 gained with Cisco UC products to now obtain FedRAMP compliance for Avaya’s UC products.

                                                                23 collab9 committed to Avaya that it would be FedRAMP authorized by October 8, 2017, and collab9

                                                                24 succeeded in meeting its commitment. "FedRAMP" refers to the Federal Risk and Authorization

                                                                25 Management Program. According to the "FedRAMP" website (fedramp.gov), "…the Federal Risk

                                                                26 and Authorization Management Program was established in 2011 to provide a cost-effective, risk-

                                                                27 based approach for the adoption and use of cloud services by the federal government. FedRAMP

                                                                28 empowers agencies to use modern cloud technologies, with an emphasis on security and protection


                                                                     VAS 2710474v5                                   11
                                                                Case 2:21-bk-12222-ER          Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42              Desc
                                                                                               Main Document    Page 13 of 38



                                                                 1 of federal information…" It is a government-wide program that provides a standardized approach to

                                                                 2 security assessment, authorization, and continuous monitoring for cloud products and services.

                                                                 3 FedRAMP empowers agencies to use modern cloud technologies, with emphasis on security and

                                                                 4 protection of federal information, and helps accelerate the adoption of secure, cloud solutions.

                                                                 5             49.    The Joint Authorization Board (JAB) of the FedRAMP includes the chief information

                                                                 6 officers (CIOs) from the Department of Defense, Department of Homeland Security, and General

                                                                 7 Services Administration (GSA). The JAB serves as the primary governance and decision-making

                                                                 8 body for FedRAMP.

                                                                 9             50.    The FedRAMP Program Management Office (PMO) resides within GSA and
                                                                10 supports agencies and cloud service providers through the FedRAMP authorization process and
  A Professional Corporation




                                                                11 maintains a secure repository of FedRAMP authorizations to enable reuse of security packages.
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 FedRAMP provides one set of standards for all government agencies and all cloud providers.

                                                                13             51.    FedRAMP simplifies security for the digital age by providing a standardized
                                                                14 approach to security for the cloud. The PMO’s mission is to promote the adoption of secure cloud

                                                                15 services across the U.S. government by providing a standardized approach to security and risk
SulmeyerKupetz,




                                                                16 assessment.

                                                                17             52.    The U.S. government requires all cloud services used by federal agencies to meet a
                                                                18 meticulous set of security standards set forth in FedRAMP, because the exchange of government

                                                                19 data may have national security implications. There are approximately 160 federal agencies that may

                                                                20 only contract for cloud communication services with FedRAMP-authorized companies. 8

                                                                21             53.    Getting FedRAMP authorization is an arduous task. The level of security required is

                                                                22 mandated by law. There are 14 applicable laws and regulations, along with 19 standards and

                                                                23

                                                                24   8
                                                                         "There are two approaches to obtaining a FedRAMP Authorization, a provisional authorization
                                                                25 through the Joint Authorization Board (JAB) or an authorization through an agency. In the Agency
                                                                     Authorization path, agencies may work directly with a Cloud Service Provider (CSP) for
                                                                26 authorization at any time. CSPs that make a business decision to work directly with an agency to
                                                                     pursue an Authority to Operate (ATO) will work with the agency throughout the FedRAMP
                                                                27 Authorization process." See FedRAMP Agency Authorization, www.fedramp.gov/agency-
                                                                     authorization.
                                                                28


                                                                     VAS 2710474v5                                     12
                                                                Case 2:21-bk-12222-ER        Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42                Desc
                                                                                             Main Document    Page 14 of 38



                                                                 1 guidance documents. For FedRAMP moderate (collab9 in-process), there are 325 security controls in

                                                                 2 17 control families. It's one of the most rigorous software-as-a-service certifications in the world.

                                                                 3           54.     All cloud services holding federal data require FedRAMP authorization. Thus, if a

                                                                 4 company wants to work with the federal government, FedRAMP authorization is an essential

                                                                 5 component of the company’s security plan and go-to-market strategy.

                                                                 6           55.     Cloud service providers that are FedRAMP authorized are listed in the publicly

                                                                 7 available FedRAMP Marketplace. This marketplace is the first place government agencies look

                                                                 8 when they want to source a new cloud-based solution. It is more efficient for the agency to use a

                                                                 9 product that is already authorized than to start the authorization process with a new vendor.
                                                                10           56.     As a result, being listed on the FedRAMP Marketplace makes a company much more
  A Professional Corporation




                                                                11 likely to get additional business from U.S. government agencies, and it improves the company’s
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 profile in the private sector.

                                                                13           57.     FedRAMP authorization tangibly demonstrates the company’s commitment to
                                                                14 meeting the highest security standards and allows a client to feel more confident about the security

                                                                15 protocols.
SulmeyerKupetz,




                                                                16           58.     When dealing with different departments of the federal government, such as U.S.
                                                                17 Customs and Border Protection, Health and Human Services, or the Department of Defense, a

                                                                18 contractor must obtain FedRAMP authorization from each of them as well as others with whom the

                                                                19 Company may seek to do business.

                                                                20           59.     On August 31, 2017, a five-year master agreement was executed between Avaya and

                                                                21 collab9. At that point, consistent with its size, and in reliance on its agreement with Avaya and the

                                                                22 promises contained therein which were also made in writing, collab9 repurposed a large percentage

                                                                23 of it business toward Avaya. Subsequently, Avaya purported to terminate its primary agreement

                                                                24 with collab9 on one day's notice. Not only that, but Avaya also terminated many or all of the

                                                                25 beneficial agreements entered with collab9 in order to keep the service delivery within Avaya.

                                                                26           60.     The Avaya Agreement contained no “termination for convenience” clause. Avaya

                                                                27 provided detailed sales forecasts in writing to collab9 projecting Avaya’s delivery of over 700,000

                                                                28 "seats" onto the collab9 platform within those five years. A "seat" is a software license based on the


                                                                     VAS 2710474v5                                   13
                                                                Case 2:21-bk-12222-ER         Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42                  Desc
                                                                                              Main Document    Page 15 of 38



                                                                 1 number of users who have access to the software. For example, a 100-user license based on users

                                                                 2 means that up to 100 specifically named users have access to the program. Per seat licensing is

                                                                 3 administered by providing user-level security to the directory containing the program. Contracts

                                                                 4 entered into by collab9 with its customers to provide collab9 services are priced or result in

                                                                 5 payments to collab9 based upon the number of "seats" that the customer offers. The 700,000 seats

                                                                 6 promised in Avaya's detailed sales forecasts would be sold by Avaya to prospective customers and

                                                                 7 billed by collab9 to Avaya at anywhere from $4 to $6 per seat per month, resulting in sales just from

                                                                 8 the Avaya relationship that would range between $2.8 million and $4.2 million per month. Avaya

                                                                 9 would deliver Verizon as a prime contractor reselling collab9’s services through Avaya, change
                                                                10 Avaya’s sales compensation plan to promote cloud sales, bring two federal sponsors with a
  A Professional Corporation




                                                                11 FedRAMP Authority to Operate (ATO), and make collab9 Avaya’s exclusive federal cloud offer.
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12           61.     With the Avaya Agreement made in 2017, collab9, which was a small company,

                                                                13 geared its entire business and operations to work to be positioned to have the employees and

                                                                14 computer hardware and software infrastructure to service the customers that Avaya was going to

                                                                15 resell collab9’s services to. Avaya loaned $10,000,000 on May 20, 2019 to collab9 as a Convertible
SulmeyerKupetz,




                                                                16 Note in order to underwrite the cost of creating this organization geared to Avaya's specifications

                                                                17 and customers. Prior to Avaya making this loan, collab9 had been in discussions with

                                                                18 ConvergeOne 9 about making an investment or purchase of collab9. ConvergeOne is a competitor

                                                                19 and channel partner of Avaya. To block a strategic relationship between ConvergeOne and collab9,

                                                                20 Avaya wrote a specific caveat into the note agreement, stating that collab9 could not accept equity

                                                                21 from ConvergeOne: “[collab9 cannot] enter into any corporate strategic relationship with

                                                                22 ConvergeOne Holdings, Inc. and its successors or assigns that involves the payment, contribution or

                                                                23 assignment by the Issuer or to the Issuer of assets in excess of $100,000....” Promissory Note, at p.

                                                                24 11.

                                                                25
                                                                    ConvergeOne is a leading IT services provider of collaboration and technology solutions for large and
                                                                     9
                                                                26
                                                                   medium enterprises. Their technologies span the core technology markets- customer experience,
                                                                27 cybersecurity, data center, enterprise networking, and unified communications. They deliver these solutions
                                                                   across a number of delivery models including on-premise, and in private, hybrid, and public clouds as well
                                                                28 as the proprietary ConvergeOne Cloud. ConvergeOne has annual revenues approaching or perhaps
                                                                   exceeding $2.0 Billion and 2,600 employees.


                                                                     VAS 2710474v5                                      14
                                                                Case 2:21-bk-12222-ER        Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42               Desc
                                                                                             Main Document    Page 16 of 38



                                                                 1           62.     Avaya senior executives repeatedly assured collab9 that their internal competing

                                                                 2 platform was no longer being developed and that the collab9 platform was Avaya’s chosen route to

                                                                 3 market. However, Avaya did not cease those development efforts. Patrick Goins, a director of cloud

                                                                 4 service development and delivery at Avaya, was assigned by Avaya to oversee collab9’s project and

                                                                 5 product development from the Avaya-side, despite his team’s failure for at least three years to obtain

                                                                 6 a FedRAMP authorization for Avaya’s own UC cloud solution. Goins repeatedly misrepresented

                                                                 7 himself to collab9 as our “advocate” within Avaya. The conflict of interest of Mr. Goins serving in

                                                                 8 this capacity is obvious.

                                                                 9           63.     Mr. Goins continually attempted to obtain access to collab9’s FedRAMP System
                                                                10 Security Plan (“SSP”) – the primary source of collab9’s trade secrets. Goins repeatedly attempted
  A Professional Corporation




                                                                11 multiple times to obtain access to collab9's SSP that describes how collab9 obtained the FedRAMP
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 authorization for the Avaya solution within collab9's security boundary.

                                                                13           64.     Just months after signing the Agreement with collab9, on or about December 11,

                                                                14 2017, Avaya started the process of seeking FedRAMP authorization independent of collab9 without

                                                                15 disclosing this fact to collab9 and contrary to repeated assurances made by Avaya senior executives
SulmeyerKupetz,




                                                                16 to collab9 that Avaya was discontinuing its own FedRAMP cloud offering. Remarkably, and again

                                                                17 after Avaya senior executives provided collab9 with repeated assurances to the contrary, on or about

                                                                18 May 15, 2018, Avaya’s application for FedRAMP authorization was designated by the General

                                                                19 Services Administration to be “in process.”

                                                                20           65.     In the meantime, believing that their contracting counter-party was acting in good

                                                                21 faith and in a commercially reasonable manner, collab9 moved ahead with building its infrastructure

                                                                22 and marketing to potential government customers. Lead time for new business in government can

                                                                23 potentially take years for UCaaS services and products. Very slow moving, large federal agencies

                                                                24 have a lot of red tape bureaucracy. It takes years to cultivate a relationship and build trust. UCaaS

                                                                25 products (cloud-based VoIP services versus old PBX and Centrex lines) also require capital

                                                                26 investment and infrastructure. These sales do not happen overnight. Further, the federal government

                                                                27 demands a high level of security due to hacking and spying.

                                                                28           66.     By the spring of 2019, collab9 ran out of money, as our investors had spent over $10


                                                                     VAS 2710474v5                                    15
                                                                Case 2:21-bk-12222-ER         Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42               Desc
                                                                                              Main Document    Page 17 of 38



                                                                 1 million funding the company based on Avaya’s promises. The collab9 staff was devoting most of its

                                                                 2 time to Avaya initiatives, and yet Avaya never even came close to meeting any of its sales

                                                                 3 projections. As for Loudoun County, Virginia, one of the potential customer opportunities, despite

                                                                 4 the fact collab9 was building out the entire environment, the total billing amount for the Company

                                                                 5 was going to be negligible compared to its total cost to deliver the service.

                                                                 6           67.     Since Avaya still had not been able to make their internal platform ready for market,

                                                                 7 and because certain groups within Avaya did not want to use that internal platform due to previous

                                                                 8 failures by the Avaya technical team, Avaya management offered collab9 a $10 million convertible

                                                                 9 note that was to convert to equity in the future. As more fully detailed below, collab9 never
                                                                10 imagined that the terms of this note, despite collab9 obtaining tremendous traction in the
  A Professional Corporation




                                                                11 marketplace with Avaya by the spring of 2020, would ultimately be used as a weapon to prevent
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 collab9 from obtaining the capital necessary to keep its doors open and ensure continuity of

                                                                13 operations of critical government communications systems and avoid extended (i.e., several months)

                                                                14 service interruptions.

                                                                15           68.     In the early spring of 2020, collab9 started to gain major traction with Avaya and take
SulmeyerKupetz,




                                                                16 off. collab9 spent several hundred thousand dollars in labor costs and audit fees and began to take

                                                                17 Avaya's Contact Center applications through FedRAMP. Meanwhile, one of collab9's first successful

                                                                18 projects, Loudoun County, had already started to deploy successfully in the collab9 cloud

                                                                19 environment. collab9 spent several hundred thousand dollars building a provisioning portal for its

                                                                20 Avaya service platform to close the gaps between collab9's and Avaya's solutions. collab9 and

                                                                21 Avaya then closed an important U.S. Department of Health and Human Services (HHS) contract

                                                                22 through Verizon. Included with that Verizon deal was a commitment from HHS to sponsor collab9's

                                                                23 FedRAMP ATO.

                                                                24           69.     All throughout collab9's relationship with Avaya, Javed Latif, former Chief Financial
                                                                25 Officer of collab9, and I had monthly meetings with Avaya representatives to go over financial

                                                                26 statements, projections and cash flow. collab9 was draining cash and would soon be without

                                                                27 adequate working capital. This was clear in every monthly meeting with Avaya. In May 2020, after

                                                                28 collab9 and Avaya were poised to secure a position as a leader in the federal marketplace and were


                                                                     VAS 2710474v5                                    16
                                                                Case 2:21-bk-12222-ER        Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42                Desc
                                                                                             Main Document    Page 18 of 38



                                                                 1 poised to reap great rewards based on the previous three years of hard work (where collab9's entire

                                                                 2 small business organization was essentially devoted to the Avaya Agreement), as well as collab9

                                                                 3 having built a custom software package for Loudoun County and other Avaya customers (at a cost to

                                                                 4 collab9 of $250,000), Avaya notified collab9 that it was winding down its relationship with collab9

                                                                 5 and immediately beginning the process to transition all joint business opportunities and its existing

                                                                 6 customers hosted by collab9, including Loudoun County, from collab9 to Avaya’s internal platform,

                                                                 7 which they said was finally ready. In short, with no notice to collab9, the Avaya Agreement was

                                                                 8 unilaterally terminated. I do not state this here for the purpose of litigating the Debtor's position on

                                                                 9 the merits of Avaya's actions. That will be decided in separate litigation already commenced against
                                                                10 them in another forum which is more fully described below.
  A Professional Corporation




                                                                11           70.     Avaya thereafter suddenly canceled accepted purchase orders and/or collab9’s
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 obligation to provide services to Loudoun County and Verizon/HHS, in May 2020, contrary to the

                                                                13 express terms of the Avaya Agreement. The customers collab9 had been marketing its products and

                                                                14 services to, and the entire focus of collab9's prospects and operations, were through Avaya. For

                                                                15 Avaya to pull the rug out from under its relationship with collab9, and for Avaya to terminate at the
SulmeyerKupetz,




                                                                16 time that it did, was egregiously damaging to collab9. The contracts that it had (to the extent that

                                                                17 they were not terminated by Avaya) with customers, as is always the case with the Federal

                                                                18 Government and any of its agencies, was in small numbers of "seats" to start. These are typically

                                                                19 "trial" periods where the applicable federal agency or prime contractor, such as Presidio,

                                                                20 CenturyLink and Verizon, sees if collab9's services are successful and if a good working relationship

                                                                21 or rapport has developed, making a long-term commitment appropriate. As shown below, collab9

                                                                22 was losing over $400,000/month, as revenues had not reached significant levels as of yet. In May,

                                                                23 2020, collab9 had perhaps 9-10 months of capital left with which it could bridge its operations

                                                                24 before it would be completely out of cash, a fact of which Avaya was completely aware. Avaya was

                                                                25 aware of this fact because, as stated above, we provided them with detailed financials on a constant

                                                                26 basis and met with them once each month.

                                                                27           71.     In the meetings that occurred and the information that was provided, Avaya was
                                                                28 taking full advantage of those provisions of the Convertible Note which prevented and prohibited


                                                                     VAS 2710474v5                                    17
                                                                Case 2:21-bk-12222-ER         Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42                 Desc
                                                                                              Main Document    Page 19 of 38



                                                                 1 collab9 from accessing capital from any source other than Avaya, and which prevented and

                                                                 2 prohibited collab9 from selling its assets without Avaya's express approval. On a constant basis

                                                                 3 since May, 2020, collab9 informed Avaya that it was running out of money, that it needed capital,

                                                                 4 and that Avaya needed to provide assistance given the provisions of the Convertible Note and the

                                                                 5 fact that Avaya had a veto right over any other capital source to the Company. Further, with Avaya's

                                                                 6 $10 Million Convertible Note as leveraged debt on the Company, and with Avaya's conversion

                                                                 7 rights to equity under the Convertible Note, no one would be interested in investing in or providing

                                                                 8 debt on a secured or unsecured basis to the Company. With capital running out in February, 2021,

                                                                 9 and with the only source of funds coming from the current interest holder(s) of the Company, a
                                                                10 Chapter 11 filing became mandatory because of the need to seek the debt financing's approval under
  A Professional Corporation




                                                                11 the Bankruptcy Code and the protection of the law from any further destructive action that Avaya
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 might take, particularly in consideration of the filing of the Arbitration against them which seeks a

                                                                13 recovery of eight figures.

                                                                14           72.     Termination of the Avaya Agreement may only take place for "cause." This is

                                                                15 defined in the Avaya Agreement as follows:
SulmeyerKupetz,




                                                                16                   Termination for Cause. Either Party may terminate this Agreement or of
                                                                                     any individual Statement of Work for cause with immediate effect upon
                                                                17                   written notice if all the following conditions exist: (a) the other Party
                                                                                     breaches the Agreement, (b) that breach has a material adverse impact on
                                                                18                   the non-breaching Party, and (c) the breaching Party fails to cure such
                                                                                     breach within thirty (30) days following receipt of written notice
                                                                19                   describing the breach and where appropriate, identifying the individual
                                                                                     Statement of Work which is the subject of the breach. Avaya Agreement,
                                                                20                   at ¶9.2.

                                                                21           73.     collab9 had started to turn the corner: it secured relationships with the major carriers

                                                                22 that would sell the collab9 solution to the federal marketplace; secured a commitment for a

                                                                23 FedRAMP authorization from HHS; and had several pilots running. All of this took years of work

                                                                24 and would have led to significant revenue when Avaya took their nefariously-timed and precipitous

                                                                25 action to terminate the Avaya Agreement. Examples of those opportunities included:

                                                                26                   (a)     collab9 had a further deal with ConvergeOne and CBP. The
                                                                                     ConvergeOne deal was a minimum six-month pilot for CBP. collab9
                                                                27                   received an Avaya work order and accepted its purchase order to build the
                                                                                     pilot environment for 50 CBP users. The total billing value of the pilot
                                                                28                   was a minimum of $24,000.00, and it would have been more when CBP


                                                                     VAS 2710474v5                                     18
                                                                Case 2:21-bk-12222-ER         Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42               Desc
                                                                                              Main Document    Page 20 of 38



                                                                 1                   likely extended the pilot beyond the planned six-month commitment. The
                                                                                     ConvergeOne/CBP opportunity was a minimum six-month pilot for CBP
                                                                 2                   and could have eventually been rolled out to 3,000 seats during an initial
                                                                                     phase at the Department of Homeland Security (“DHS”), which then could
                                                                 3                   have grown to a significantly larger opportunity (tens of thousands of
                                                                                     seats) with the success of the initial phase, sold through Avaya and
                                                                 4                   ConvergeOne. The initial phase alone could have represented $15,000 per
                                                                                     month revenue to collab9 as well as a $30,000 set-up fee.
                                                                 5
                                                                                     (b)     CenturyLink and Verizon were moving forward with making
                                                                 6                   collab9 its primary non-Cisco platform for UC, until Avaya terminated the
                                                                                     collab9 agreement and ruined a huge opportunity for collab9. Verizon
                                                                 7                   approached collab9 afterward, suggesting that collab9 provide the cloud
                                                                                     service without Avaya, but collab9 did not have an agreement allowing it
                                                                 8                   to resell Avaya's software/services in this manner. The damages related to
                                                                                     this lost revenue stream for collab9 could have been over $500,000 per
                                                                 9                   month, based on 100,000 lost seats, plus the loss of a $1,000,000 one-time
                                                                                     set-up fee.
                                                                10
                                                                                     (c)   collab9 had received indications from the State of New York that
  A Professional Corporation




                                                                11                   we would be moving forward with a large Unified Communications pilot.
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12                   (d)     collab9 also led the sales efforts for Avaya to get Avaya scheduled
                                                                                     on the CALNET4 contract: a primary source of UC for the State of
                                                                13                   California. This involved months of collab9's sales activity and an onsite
                                                                                     visit with the customer in Sacramento. The value of this contract is
                                                                14                   extremely large, since California is one of the largest states in the
                                                                                     country and has almost 235,000 active state employees.
                                                                15
SulmeyerKupetz,




                                                                                     (e)     collab9 also put Avaya on its own NASPO Cloud Contract, which
                                                                16                   gives state and local governments a way to purchase cloud services while
                                                                                     bypassing the lengthy and costly competitive bid process.
                                                                17

                                                                18           74.     These are just some examples of the customer relationships and/or deals that were
                                                                19 either closed or in process and that were terminated by Avaya's actions, including termination of the

                                                                20 Avaya Agreement and Avaya's successful efforts to terminate contracts or discussions with

                                                                21 customers, including those identified directly above. Moreover, the FedRAMP approval that collab9

                                                                22 originally obtained was with the Federal Communications Commission and was in process with

                                                                23 Health and Human Services before Avaya, by its termination of the Avaya Agreement, undercut

                                                                24 collab9's ability to continue doing business with them; Avaya wanted to take over that FedRAMP

                                                                25 authorization for itself. Presently in connection with the Company's agreement to provide services

                                                                26 to CBP, collab9 is operating under a temporary authority to operate with CBP. collab9 has been

                                                                27 informed by CBP that they are in the process of issuing our FedRAMP authorization.

                                                                28


                                                                     VAS 2710474v5                                    19
                                                                Case 2:21-bk-12222-ER        Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42                Desc
                                                                                             Main Document    Page 21 of 38



                                                                 1                         FACTORS PRECIPITATING CHAPTER 11 FILING

                                                                 2           75.     collab9's core assets include its FedRAMP authorization as well as several long-term

                                                                 3 contracts with institutional customers, which collab9 expects to become profitable in the future. The

                                                                 4 FedRAMP authorization is valuable and difficult to obtain, requiring extensive, long-term efforts,

                                                                 5 and costing collab9 millions to secure.

                                                                 6           76.     collab9 currently operates at a loss of approximately $518,000 per month, with a

                                                                 7 negative cash run rate of approximately $410,000. This burn rate will increase in May 2021 as a

                                                                 8 result of Avaya transferring the Loudon County business away from collab9.

                                                                 9           77.     During 2020, recognizing an impending liquidity crisis, collab9 repeatedly sought a
                                                                10 reconciliation with Avaya. Avaya declined. collab9 also sought funding from other sources and
  A Professional Corporation




                                                                11 determined that the only available funding would be provided by Dollab and then Dollab's affiliate,
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 SecureComm. No other lender was willing to fund collab9. Among others, collab9 reached out for

                                                                13 funding to collab9's bank, Mechanics Bank, and the bank declined to make any loan to collab9.

                                                                14 collab9 also sought funding for collab9 from asset-based and non-conventional lenders who declined

                                                                15 to provide funding under the current circumstances. Among the lenders contacted on behalf of
SulmeyerKupetz,




                                                                16 collab9 who declined to provide funding were SG Credit Partners (a SAAS, ABL and Cashflow

                                                                17 lender), LSQ (AR lender), and Utica Leasing (Equipment Finance lender). .

                                                                18           78.     As a result of the substantial funds previously invested in collab9, its FedRAMP
                                                                19 authorization, and the long-term and ongoing development of its business and customer

                                                                20 relationships, collab9 believes that its business/assets have substantial value and that the

                                                                21 commencement of a chapter 11 case is necessary to preserve, protect and maximize that value and is

                                                                22 required in order to facilitate a necessary sale of the collab9's business/assets.

                                                                23           79.     As discussed in greater detail above, collab9 has concluded that Avaya has acted in
                                                                24 bad faith in a number of different ways during the course of their relationship, with the hidden goal

                                                                25 of obtaining collab9's expertise and know-how to enter the public sector cloud-based UC market.

                                                                26 Avaya misled and deceived collab9, violated their contract with collab9 by terminating contracted

                                                                27 customer deployments without cause, and otherwise sought to sabotage collab9's business. collab9

                                                                28 has engaged special litigation counsel to pursue its rights and remedies against Avaya and initiated


                                                                     VAS 2710474v5                                    20
                                                                Case 2:21-bk-12222-ER         Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42                Desc
                                                                                              Main Document    Page 22 of 38



                                                                 1 an arbitration proceeding against Avaya in February, 2021.

                                                                 2                                        THIS CHAPTER 11 CASE

                                                                 3           80.     As discussed above, UCaaS products require substantial capital investment and

                                                                 4 infrastructure. Further, the sales process is lengthy. The time to develop and obtain new business

                                                                 5 with government entities can potentially take years for UCaaS services and products. Large federal

                                                                 6 agencies generally move slowly and impose numerous strict requirements. It can take years to

                                                                 7 cultivate a relationship and build trust with government entities. Additionally, federal government

                                                                 8 entities demand very high security to protect against foreign hacking and spying.

                                                                 9           81.     As of today, collab9 believes it has built a valuable business and platform, cultivated
                                                                10 important relationships, and entered significant contracts. However, faced with a liquidity crisis, and
  A Professional Corporation




                                                                11 in order to maintain business operations, preserve and protect what it has built, maximize the value
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 of its business and assets, and ensure continuity of operations of critical government

                                                                13 communications systems and avoid extended (i.e., several months) service interruptions, it was

                                                                14 necessary for collab9 to commence this chapter 11 case.

                                                                15           82.     The game plan in this case is to move forward with an expeditious sale process and
SulmeyerKupetz,




                                                                16 effectuate a sale of the company’s business/assets. While simultaneously seeking to market and sell

                                                                17 its business/assets for the highest and best price obtainable, through the initiation of the chapter 11

                                                                18 process, the company is also obtaining adequate working capital from SecureComm while

                                                                19 implementing a sale process and effectuating a sale. Funding is limited and, based on the

                                                                20 Company's negative cash flow, completion of a sale in a limited period of time (before May 31,

                                                                21 2021) is imperative.

                                                                22           83.     As stated above, on March 19, 2021, Mr. George Blanco was appointed as an
                                                                23 independent director to collab9's Board of Directors.

                                                                24           84.     At the beginning of February 2021, at the request of collab9's Board of Directors, I
                                                                25 began actively marketing the Company assets to the logical buyers, including Avaya. Avaya flatly

                                                                26 declined the offer to engage in sale discussions. Avaya initially suggested they were open to consent

                                                                27 to a sale of collab9's business/assets, both in email and verbally to our counsel. However, when we

                                                                28 attempted to obtain a written consent in late February 2021, Avaya refused. It is my opinion that


                                                                     VAS 2710474v5                                     21
                                                                Case 2:21-bk-12222-ER         Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42                 Desc
                                                                                              Main Document    Page 23 of 38



                                                                 1 Avaya was clearly employing legal tactics to force us into liquidation.

                                                                 2           85.     I have prepared all the necessary documentation to close an asset sale for collab9,

                                                                 3 including detailed financial information, employee information, operating costs post sale, detailed

                                                                 4 schedules of equipment and depreciation of assets as well as compelling presentations and

                                                                 5 customized value propositions to each prospective buyer. NDAs (non-disclosure agreements) were

                                                                 6 sent out and a Drop Box due diligence site was set up with 113 documents that would be required for

                                                                 7 such a sale. As of this time, eight companies have been contacted at the appropriate senior director

                                                                 8 level to discuss their interest in acquiring the business/assets of collab9.

                                                                 9           86.     I intend to vigorously continue my efforts to effectuate a sale of the business/assets of
                                                                10 collab9 designed to maximize value, preserve employee jobs, ensures continuity of operations of
  A Professional Corporation




                                                                11 critical government communications systems and avoid an extended (i.e., several months)
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 interruption of those services.

                                                                13           87.     collab9 asked me to market the company because I have significant experience and a
                                                                14 proven track record in this area, including: a successful IPO for En Pointe Technologies in 1996; a

                                                                15 $36M capital raise in 2000 for SupplyAccess; a successful sale of a division of En Pointe to Allied
SulmeyerKupetz,




                                                                16 Digital in 2008; successfully securing over $2M in funding from Cisco for collab9 in 2013; and

                                                                17 working with our investment banker in closing a $10M capital raise with Avaya in 2019.

                                                                18           88.     The company has retained the Law Offices of Herbert Hafif ("LOHH") as its special

                                                                19 litigation counsel to represent collab9 in pursuing its rights and remedies against Avaya. An

                                                                20 application for court approval of LOHH's retention will be filed with the Court.

                                                                21           89.     collab9 intends to move this chapter 11 case forward on a diligent basis designed to

                                                                22 maximize the value of its business/assets and, accordingly, the recovery of holders of allowed claims

                                                                23 through a sale. It does not appear, under the liquidity constraints and issues facing the Company,

                                                                24 that there is any other feasible approach to preserving and maximizing the value of the Debtor's

                                                                25 estate.

                                                                26

                                                                27

                                                                28


                                                                     VAS 2710474v5                                     22
                                                                Case 2:21-bk-12222-ER       Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42               Desc
                                                                                            Main Document    Page 24 of 38



                                                                 1                        FACTS IN SUPPORT OF “FIRST DAY” MOTIONS

                                                                 2       Motion for Order Authorizing Payment and/or Honoring of Pre-Petition Workforce
                                                                   Obligations, Including Compensation, Benefits, Reimbursements, Withholding Taxes, Accrued
                                                                 3                                        Vacation, and Related Claims
                                                                                                     (the “Workforce Obligations Motion”)
                                                                 4
                                                                           90.      As of the Petition Date, the Debtor has 18 employees (2 of which are inactive and not
                                                                 5
                                                                   drawing salary) (collectively, the "Employees" and each, an “Employee”) and 4 independent
                                                                 6
                                                                   contractors (collectively, the "Contractors" and each, a “Contractor”). There are no part-time
                                                                 7
                                                                   Employees. A true and correct list of the Debtor’s current Employees and Contractors, including
                                                                 8
                                                                   hire date, job title, rate type, work location, and various other wage information, is attached to the
                                                                 9
                                                                   Workforce Obligations Motion as Exhibit "1."
                                                                10
                                                                           91.      None of the individuals identified on Exhibit "1" to the Workforce Obligations
  A Professional Corporation




                                                                11
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520




                                                                   Motion are insiders of the Debtor, as that term is defined in 11 U.S.C. § 101(31), except for,
                            LOS ANGELES, CALIFORNIA 90071




                                                                12
                                                                   potentially, myself and Mustafa A. Baig, the Debtor's Chief Technology Officer (CTO). While Mr.
                                                                13
                                                                   Baig and I hold the titles of officers, we are not on the Debtor's board and are not equity holders
                                                                14
                                                                   (members). Pursuant to sections 5.1 and 5.2 of the Debtor's operating agreement, the management
                                                                15
SulmeyerKupetz,




                                                                   of the Debtor is controlled by the Debtor's Board of Directors. Additionally, Gina Lim, the interim
                                                                16
                                                                   CFO, is an independent contractor and is not an officer other than in title.
                                                                17
                                                                           92.      The Debtor uses ADP to process its payroll. The Debtor pays its Employees twice a
                                                                18
                                                                   month, on the 7th and on the 23rd. The payroll on the 7th relates to the prior month, days 15-31, and
                                                                19
                                                                   the payroll on the 23rd relates to the service dates of the 1st to the 15th of the current month.
                                                                20
                                                                           93.      Three to four days prior to the pay date (about the 3rd and 20th of the month,
                                                                21
                                                                   depending on the weekend), funds from the Debtor's operating or money market bank account are
                                                                22
                                                                   transferred to the Debtor's payroll account to cover funds for the next payroll cycle. ADP draws
                                                                23
                                                                   funds from the payroll account and pays the net payroll, and taxes on behalf of the Debtor. ADP
                                                                24
                                                                   receives, processes the payroll, collects and remits the taxes, and transfers the funds to the
                                                                25
                                                                   Employees by ACH. ADP also files the quarterly and annual tax statements, returns and W-2 forms
                                                                26
                                                                   on behalf of the Debtor.
                                                                27
                                                                           94.      The Debtor pays the cost for the employee benefits directly to the vendors, for health
                                                                28


                                                                     VAS 2710474v5                                   23
                                                                Case 2:21-bk-12222-ER         Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42               Desc
                                                                                              Main Document    Page 25 of 38



                                                                 1 insurance, life insurance, Health Savings plan and the 401K Plan. For medical, dental and vision

                                                                 2 insurance, the Debtor pays Blue Shield approximately $23,000 on the 1st of the month, which covers

                                                                 3 insurance for the full calendar month. The Debtor pays Lincoln National Life, approximately $1,370

                                                                 4 on or near to the pay dates of the 7th and 23rd for the employee’s life insurance. The life insurance

                                                                 5 cost is a pass-through of the employee contributions. The Debtor also pays approximately $1,110 to

                                                                 6 Health Equity Inc. for the Health Savings plan and approximately $4,800 to American United Life

                                                                 7 for the employee contributions to the 401K Plan, both pass through employee contributions, on or

                                                                 8 near the pay dates. Contractors are paid directly by the Debtor upon receipt of an invoice.

                                                                 9           95.     The average payroll obligation (including my salary) is approximately $110,000 each
                                                                10 pay period, paid to Employees on the 7th and on the 23rd. The monthly average obligations to the
  A Professional Corporation




                                                                11 Contractors is approximately $31,640.
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12           96.     The Debtor offers its full-time Employees medical, vision, dental, life insurance,
                                                                13 short-term disability (selected states), and long-term disability insurance plans. The Debtor also

                                                                14 offers a Health Savings Account (HSA) to those Employees enrolled in a High Deductible medical

                                                                15 plan. In addition, the Debtor offers its Employees the opportunity to participate in a 401(k) Plan,
SulmeyerKupetz,




                                                                16 funded through pre-tax employee contributions (a voluntary payroll deduction). Employees accrue

                                                                17 vacation time each pay period, which time is usable as accrued. Paid sick leave is awarded "up

                                                                18 front" as of the hire date, on a calendar year basis. Unused sick time does not carry over and has no

                                                                19 monetary value upon termination of employment.

                                                                20           97.     At the close of each semimonthly pay cycle, Employees submit timecards reporting
                                                                21 time worked and any applicable expense reimbursements. Contractors submit their invoices to the

                                                                22 Company for payment, either on a monthly or bi-monthly basis. Managers approve the time worked

                                                                23 and expenses. Thereafter, the Debtor's payroll department posts the expense reimbursements as a

                                                                24 "Reverse Deduction" into ADP. This gets paid together with regular wages in the pay cycle.

                                                                25           98.     As a result of the Debtor’s commencement of this case, absent Court order, I
                                                                26 understand the Debtor will be restricted from paying and/or honoring accrued and unpaid wages,

                                                                27 salaries, vacation, and other forms of employee compensation and benefits, as well as Contractor

                                                                28 compensation, attributable to the pre-petition period.


                                                                     VAS 2710474v5                                    24
                                                                Case 2:21-bk-12222-ER         Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42                Desc
                                                                                              Main Document    Page 26 of 38



                                                                 1           99.     In large part, the Debtor’s ongoing operations, the opportunity for the Debtor to

                                                                 2 maximize the value of the Estate, the Debtor’s ability to meet its obligations, and the Debtor’s ability

                                                                 3 to ensure continuity of operations of critical government communications systems and avoid

                                                                 4 extended (i.e., several months) service interruptions are all dependent upon a stable and productive

                                                                 5 workforce. Many of the Employees and/or the Contractors simply cannot afford to miss, or be

                                                                 6 deprived of, a pay period or payment or benefits they receive in the ordinary course of their

                                                                 7 engagement. And, to the extent the Debtor is not authorized to make a full payroll payment to them

                                                                 8 on March 31, 2021, I believe that some of the Employees and/or Contractors will suffer extreme

                                                                 9 personal hardship and will likely seek employment elsewhere.
                                                                10           100.    The stability of the workforce pool is tenuous. The labor pool is mobile. At the same
  A Professional Corporation




                                                                11 time, it could be difficult for the Debtor to find qualified replacement employees and/or independent
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 contractors with the unfavorable publicity of disrupted pay or benefits. Even if replacements could

                                                                13 be hired, it could take significant time before they could be fully trained and qualified for the jobs, as

                                                                14 many are required to obtain public trust clearances issued by the federal government through a

                                                                15 process that takes months to years, resulting in further disruption and harm to the Debtor’s business
SulmeyerKupetz,




                                                                16 and the Debtor’s ability to maximize the value of the Estate.

                                                                17           101.    Each of the Employees and Contractors for whom the Debtor requests the relief in the
                                                                18 Workforce Obligations Motion is currently working for the Debtor (although as set forth in the

                                                                19 Workforce Obligations Motion, 1 of the Employees is inactive and not drawing salary). The Debtor

                                                                20 will not pay pre-petition wages or compensation or claims to Employees or Contractors who are no

                                                                21 longer engaged by the Debtor or to those Employees or Contractors who have notified the Debtor

                                                                22 that they will be leaving.

                                                                23           102.    The Debtor is not seeking to pay out the vacation pay to the Employees, but only to
                                                                24 honor accrued vacation days in the ordinary course of its business. The Debtor will not pay any

                                                                25 Employee or Contractor any amount for pre-petition claims in excess of $13,650.

                                                                26           103.    I anticipate that the Debtor’s payroll for Employees, together with payments to
                                                                27 Contractors, for the next payroll will total approximately $130,000. Subject to Court approval of

                                                                28 DIP financing and authorization to use cash collateral, I believe the Debtor has sufficient funds to


                                                                     VAS 2710474v5                                    25
                                                                Case 2:21-bk-12222-ER         Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42               Desc
                                                                                              Main Document    Page 27 of 38



                                                                 1 make this payment without rendering the Estate administratively insolvent.

                                                                 2           104.    To the extent any employees of the Debtor, including myself, are determined to be

                                                                 3 insiders, any payments to us will be subject to compliance with the requirements of the Office of the

                                                                 4 United States Trustee.

                                                                 5      Motion for Order Authorizing Debtor to Maintain Bank Accounts and Cash Management
                                                                                       System and Continue Use of Its Existing Business Forms
                                                                 6                                (the “Cash Management Motion”)

                                                                 7           105.    As of the Petition Date, the Debtor utilizes 3 main bank accounts (collectively, the

                                                                 8 “Debtor Accounts”) at Mechanics Bank, the Debtor's main bank based in Irvine, CA, which form the

                                                                 9 Debtor’s cash management system. The accounts are: (1) a Main Operating Account; (2) a Payroll
                                                                10 Account; and a (3) Money Market Account with Mechanics Bank. The Debtor also has one UBS
  A Professional Corporation




                                                                11 Account (defined below), which acts as an investment account. The accounts are used solely and
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 strictly by the Debtor and for the Debtor’s business and operations.

                                                                13           106.    Revenues and operating expenses flow through the Debtor's main operating account

                                                                14 (the "Operating Account") at Mechanics Bank. Revenue is received from customers generally by

                                                                15 ACH to the Debtor's Operating Account and occasionally by a mailed check. As most of the
SulmeyerKupetz,




                                                                16 Debtor's employees are currently remote, and work from home, the Controller retrieves the company

                                                                17 mail from the Debtor's Torrance office. The Controller electronically deposits any checks received

                                                                18 in the mail with the bank using a remote deposit capture scanner.

                                                                19           107.    Operating expenses of the Debtor are generally paid to the company’s vendors via

                                                                20 ACH and wire, and occasionally by check through the mail. Due to the current virtual nature of the

                                                                21 company's business, and as employees are working remotely, there are only very few mailed checks

                                                                22 that are used in vendor payment. Most invoices from vendors are sent to collab9’s Controller or

                                                                23 project manager via e-mail.

                                                                24           108.    The Controller maintains and oversees the Debtor's cash flow which is reviewed by

                                                                25 the CFO each day. The Controller maintains the timing of the payments upon the net terms and with

                                                                26 my approval or the approval of the CFO. With respect to any ACH or wire, two persons are required

                                                                27 to set up and approve the transactions for internal control.

                                                                28           109.    The Debtor has a designated payroll account (the "Payroll Account") with Mechanics


                                                                     VAS 2710474v5                                    26
                                                                Case 2:21-bk-12222-ER         Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42               Desc
                                                                                              Main Document    Page 28 of 38



                                                                 1 Bank, which ADP draws to fund its payroll. Payroll is paid to the employees twice a month, on the

                                                                 2 7th and the 23rd by ADP, the Debtor's payroll processing service. The payment on the 7th relates to

                                                                 3 payroll for the prior month days 16-31, and the payment on the 23rd relates to the payroll for the

                                                                 4 current month days 1-15.

                                                                 5           110.    Three to four days prior to the pay date (about the 3rd and 20th of the month,

                                                                 6 depending on the weekend), funds from the operating or money market bank account are transferred

                                                                 7 to the Payroll Account to cover funds for the next payroll cycle. ADP draws funds from the Payroll

                                                                 8 Account and pays the payroll, benefits and taxes on behalf of the Debtor.

                                                                 9           111.    The Debtor has an interest-bearing money market account (the "Money Market
                                                                10 Account") with Mechanics Bank, which houses any excess funds.
  A Professional Corporation




                                                                11           112.    The Debtor also has an investment account with UBS Financial Services (the "UBS
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 Account"). Currently it has a nominal amount of about $6,000. The UBS Account was set up when

                                                                13 the company received the $10,000,000 loan from Avaya in May 2019 (described in further detail

                                                                14 above), which had a slightly higher interest than the Mechanics Bank Money Market Account.

                                                                15           113.    If the Debtor is required to close its existing accounts immediately, open all new bank
SulmeyerKupetz,




                                                                16 accounts and substantially alter its existing cash management system, there likely would be a

                                                                17 significant disruption in the Debtor’s ability to collect and disburse funds in the ordinary course of

                                                                18 its operations. Such a disruption would negatively impact the Debtor’s ability to make a smooth

                                                                19 transition into chapter 11. Accordingly, in the Cash Management Motion, the Debtor requests that

                                                                20 the Court enter an order authorizing (but not directing) the Debtor’s continued use of its pre-petition

                                                                21 accounts, rather than opening new debtor in possession account or, the alternative, authorize a 60-

                                                                22 day transition period.

                                                                23           114.    Additionally, as a way of minimizing expense to the Estate, I believe the Debtor

                                                                24 should be permitted to continue to use its correspondence and business forms including, but not

                                                                25 limited to, e-mail, invoices, purchase orders, checks, letterhead, envelopes and other business forms

                                                                26 (collectively, the “Business Forms”), substantially in the form existing immediately before the

                                                                27 commencement of this chapter 11 case, without reference to the Debtor’s status as a debtor in

                                                                28 possession. I (on behalf of the Debtor) propose that, in the event the Debtor needs to purchase or


                                                                     VAS 2710474v5                                    27
                                                                Case 2:21-bk-12222-ER             Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42                    Desc
                                                                                                  Main Document    Page 29 of 38



                                                                 1 print new Business Forms during the pendency of this chapter 11 case, such forms will include a

                                                                 2 legend referring to the Debtor’s status as a debtor in possession.

                                                                 3              115.    If the Debtor is not permitted to maintain and utilize its cash management and

                                                                 4 banking system, and is not permitted to continue to use its existing Business Forms, I believe the

                                                                 5 Debtor, the Estate, and creditors will be prejudiced by: (a) the resulting disruption in the ordinary

                                                                 6 financial affairs and business operations of the Debtor; (b) potential delay in the administration of

                                                                 7 the Estate; and (c) the unnecessary cost to the Estate to set up new accounts and new systems and

                                                                 8 purchase/print new business forms.

                                                                 9              116.    In order to prevent the inadvertent cashing of outstanding pre-petition checks by the
                                                                10 Debtor’s bank, the Debtor will provide Mechanics Bank and UBS Financial Services with notice of
  A Professional Corporation




                                                                11 the commencement of the chapter 11 case and direction that outstanding pre-petition checks are not
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 to be honored, unless and until a Court order (if any) is entered authorizing payment of such

                                                                13 obligations. If such an order or orders of the Court are entered, the Debtor’s bank will be directed to

                                                                14 honor checks for pre-petition obligations only to the extent the Court has authorized payment of such

                                                                15 obligations.
SulmeyerKupetz,




                                                                16        Motion for Interim and Final Orders Authorizing Debtor to Obtain Post-Petition Financing,
                                                                                                 Use Cash Collateral, and for Related Relief
                                                                17                                     (the “DIP Financing Motion”) 10
                                                                18              117.    Through the DIP Financing Motion, the Debtor seeks to obtain post-petition financing

                                                                19 (the "DIP Loan") , in the form of a line of credit, 11 from SecureComm and authorization to use cash

                                                                20 collateral, as well as additional related relief as more specifically described in the motion. A true

                                                                21 and correct copy of the Promissory Note and Security Agreement is attached to the DIP Financing

                                                                22 Motion as Exhibit "1." A summary of the key terms of the DIP Loan is set forth in the DIP

                                                                23 Financing Motion.

                                                                24

                                                                25
                                                                     10
                                                                          Capitalized terms in this section of this Declaration not otherwise defined shall have the meaning
                                                                26 ascribed to them in the DIP Financing Motion.

                                                                27    The amount of the DIP Loan includes the line of credit in the sum of $1,190,000 plus the roll-up of the
                                                                     11

                                                                   $580,000 of prepetition secured financing debt, for a total DIP Loan amount of $1,770,000, plus fees
                                                                28 (including attorneys’ fees), costs, and interest incurred with respect to the prepetition secured debt
                                                                   financing as of the time that secured debt is paid under the DIP Loan.


                                                                     VAS 2710474v5                                          28
                                                                Case 2:21-bk-12222-ER        Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42               Desc
                                                                                             Main Document    Page 30 of 38



                                                                 1           118.    The Debtor’s access to the financing to be provided under the DIP Loan is absolutely

                                                                 2 critical to the continued operation of the Debtor’s overall business, to otherwise maximize the value

                                                                 3 of the Estate, ensure continuity of operations of critical government communications systems and

                                                                 4 avoid extended (i.e., several months) service interruptions, and allow the Debtor the opportunity to

                                                                 5 implement an expeditious sale process needed to preserve and maximize the value of the Estate.

                                                                 6           119.    The Debtor requires the DIP Loan for additional working capital. The Budget

                                                                 7 accompanying the DIP Financing Motion – which identifies payments and expenses the Debtor

                                                                 8 requires to fund for the next 13 weeks post-petition in order to maintain continued operations as the

                                                                 9 Debtor works towards a sale for the benefit of the Estate and creditors – contemplates and is
                                                                10 predicated upon the Debtor obtaining the DIP Loan.
  A Professional Corporation




                                                                11           120.    The debtor-in-possession financing (“DIP Financing”), together with the use of cash
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 collateral, is necessary and essential to provide the Debtor with the required working capital to fund

                                                                13 operations until it accomplishes a sale. Therefore, it is imperative that the Debtor obtain immediate

                                                                14 authority to obtain the DIP Loan.

                                                                15           121.    With certain expenses requiring the use of cash collateral and the funds from the DIP
SulmeyerKupetz,




                                                                16 Loan each week through the 13-week projected Budget, the Debtor seeks an emergency hearing on

                                                                17 this Motion. The Debtor requires the immediate use of cash collateral and use of cash collateral

                                                                18 alone is not sufficient to fund operations during this time period. Further, in order to maintain

                                                                19 confidence of customers, contract counterparties, employees, and other stakeholders in the Debtor

                                                                20 and its ongoing operations, it is imperative the line of credit under the DIP financing be approved

                                                                21 and put into place without delay.

                                                                22           122.    Without the prepetition secured loan from SecureComm, the Debtor would be out of

                                                                23 cash at this time. Further, if the Debtor does not obtain immediate authority to use cash collateral

                                                                24 and authority to implement the DIP Loan, the Debtor would essentially be forced out of business. In

                                                                25 short, the Debtor must have uninterrupted access to cash, which includes use of cash collateral and

                                                                26 the cash from the DIP Loan, to continue operations.

                                                                27           123.     As reflected in the Budget, the Debtor cannot continue to fund operations with cash

                                                                28 collateral alone. Rather, the Debtor needs the additional financing in the projected amount of


                                                                     VAS 2710474v5                                    29
                                                                Case 2:21-bk-12222-ER         Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42               Desc
                                                                                              Main Document    Page 31 of 38



                                                                 1 $1,190,000 for the 13-week period of the Budget (through June 20, 2021). These funds will be used

                                                                 2 to satisfy post-petition administrative expenses and operational expenses, including, for example, the

                                                                 3 payment of rent, normal course operating expenses, including expenses to keep collab9's

                                                                 4 infrastructure operating consistently and efficiently. Any disruption in service will be catastrophic

                                                                 5 for operations and will cause national security and health consequences with large federal

                                                                 6 government organizations. Further, in accordance with the Budget, which includes certain

                                                                 7 payments that must be made in the immediate future in the ordinary course of business, interim and

                                                                 8 final approval of the financing is necessary and crucial to the Company.

                                                                 9           124.    All payments described in the Budget – which requires the funds from the DIP Loan -
                                                                10 are necessary to maintain and continue the Debtor’s operations and to maximize the value of the
  A Professional Corporation




                                                                11 Estate. Failure to make payments in accordance with the Budget could result in immediate and
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 irreparable harm to the Debtor’s operations, the value of the Estate, and the interests of creditors,

                                                                13 could result in the sudden discontinuation of operations of critical government communications

                                                                14 systems and create extended (i.e., several months) service interruptions, and the destruction of the

                                                                15 opportunity for the Debtor to run an expeditious sale process and consummate a sale.
SulmeyerKupetz,




                                                                16           125.    Based on the foregoing, absent the immediate approval of the DIP Loan, and the
                                                                17 Debtor’s access to the loan proceeds, the Debtor will not have sufficient funds to sustain operations

                                                                18 to the irreparable detriment of the Debtor, the Estate, creditors, customers and the Debtor’s prospects

                                                                19 for reorganization.

                                                                20           126.    The proposed DIP Loan is very favorable to the Debtor and the Estate, especially in
                                                                21 relation to any potential financing from any third-party sources of which I am aware. The Debtor

                                                                22 has attempted to locate financing from other non-insider sources without success. More specifically,

                                                                23 we have consulted with other potential lenders, including the Debtor's bank, Mechanics Bank and

                                                                24 Lawrence Financial, and a firm specializing in obtaining loans for companies suffering financial

                                                                25 distress to assist it in locating financing.

                                                                26           127.    Those efforts did not result in the procurement of more favorable financing.
                                                                27 Moreover, we were unable to locate any lender who would make a loan to the Debtor under the

                                                                28 current circumstances, even with the assistance of a firm specializing in obtaining loan for


                                                                     VAS 2710474v5                                    30
                                                                Case 2:21-bk-12222-ER         Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42                Desc
                                                                                              Main Document    Page 32 of 38



                                                                 1 companies attempting to work through financial challenges and distress.

                                                                 2           128.    Further, my understanding is that any proposed loan from a third-party lender would,

                                                                 3 if it could be obtained at all: (a) not be on terms as favorable to the Debtor as the DIP Loan; and (b)

                                                                 4 likely include various conditions precedent and due diligence periods that likely would drag the

                                                                 5 process out beyond an acceptable period to help alleviate the Debtor’s immediate need for cash.

                                                                 6           129.    Given the Debtor’s current financial condition and capital structure, I do not believe

                                                                 7 the Debtor is able to obtain: (i) adequate unsecured credit allowable either (a) under sections 364(b)

                                                                 8 and 503(b)(1) of the Bankruptcy Code or (b) under section 364(c)(1) of the Bankruptcy Code; or (ii)

                                                                 9 adequate credit secured by a senior lien on (a) unencumbered assets of its estate under section
                                                                10 364(c)(2) of the Bankruptcy Code or (b) any other junior lien on encumbered assets under section
  A Professional Corporation




                                                                11 364(c)(3) of the Bankruptcy Code, from sources other than SecureComm on more favorable terms
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 than those of the DIP Loan. As stated above, the Debtor has been unable to locate any other funding

                                                                13 source.

                                                                14           130.    The only source of credit available to meet the Debtor’s current needs and on an
                                                                15 immediate basis of which I am aware is the DIP Loan. The Debtor requires both additional
SulmeyerKupetz,




                                                                16 financing under the DIP Loan and the use of cash collateral in order to satisfy its current and future

                                                                17 post-petition liquidity needs.

                                                                18           131.    The Budget was prepared based upon historical assumptions of the Debtor’s business.
                                                                19 The Budget also is based upon securing the DIP financing to provide cash liquidity to operate the

                                                                20 business. Post-petition operational expenses are based upon current vendor, service, and lease

                                                                21 contracts, payroll obligations, and certain estimated chapter 11 administrative expenses.

                                                                22           132.    In addition to various categories of general operating expenses, including payments
                                                                23 on the Debtor’s office space lease, the Budget contains line items for U.S. Trustee fees. As the

                                                                24 Budget reflects, based on the assumptions underlying the Budget, the Debtor will be able to operate

                                                                25 post-petition with the use of DIP financing and cash collateral through the 13-week period covered

                                                                26 by the Budget.

                                                                27           133.    All payments described in the Budget are necessary to maintain and continue the
                                                                28 Debtor’s operations and to maximize the value of the Estate. Failure to make payments in


                                                                     VAS 2710474v5                                     31
                                                                Case 2:21-bk-12222-ER         Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42                Desc
                                                                                              Main Document    Page 33 of 38



                                                                 1 accordance with the Budget could result in immediate and irreparable harm to the Debtor’s

                                                                 2 operations, system security profile, critical government communications systems, the value of the

                                                                 3 Estate, and the interests of creditors.

                                                                 4           134.    The Budget reflects that, with the anticipated DIP Financing and funds generated

                                                                 5 from operations, the Debtor will be able to meet operating and administrative expenses for at least

                                                                 6 the next 13 weeks. Further, the Debtor believes that the Budget and the assumptions underlying the

                                                                 7 Budget are reasonable and appropriate under the circumstances.

                                                                 8           135.    The Debtor’s use of cash collateral as set forth in the Budget is necessary in order to

                                                                 9 allow the Debtor to move forward with its sale process and sale consummation. The Debtor’s
                                                                10 uninterrupted access to cash is critical to maintaining operations. Therefore, absent an immediate
  A Professional Corporation




                                                                11 hearing and entry of an order granting the DIP Financing Motion, the Debtor would not have access
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 to sufficient cash to pay ordinary and necessary expenses essential to continuing its operations,

                                                                13 which, in turn, would irreparably jeopardize the Debtor’s prospects for a successful sale needed to

                                                                14 maximize the value of the Estate for the benefit of creditors, and it could result in the sudden

                                                                15 discontinuation of operations of critical government communications systems and create extended
SulmeyerKupetz,




                                                                16 (i.e., several months) service interruptions. As shown in the DIP Financing Motion, SecureComm

                                                                17 consents to the Debtor’s use of cash collateral as set forth therein.

                                                                18           136.    The Declaration of Gina Lim, CPA and the Debtor's interim CFO, submitted
                                                                19 concurrently herewith gives further information regarding the 13-week projection of operations,

                                                                20 including all of the income and expense presumptions that are found in that projection/budget. A

                                                                21 true and correct copy of the Budget is attached as Exhibit "1" to the Declaration of Gina Lim.

                                                                22           137.    The Declaration of Haze Walker of Lawrence Financial submitted concurrently
                                                                23 herewith further demonstrates the Debtor's inability of obtaining financing other than the DIP

                                                                24 Financing to be provided by SecureComm.

                                                                25           138.    The Budget also includes payments of $25,000 per week to the law firm of Sulmeyer
                                                                26 Kupetz, the Debtor's General Bankruptcy Counsel. These payments are part of the agreed upon

                                                                27 funding by SecureComm of interim fees which Sulmeyer Kupetz will maintain in its trust account

                                                                28 subject to an interim fee procedure which I understand will be presented by Sulmeyer Kupetz to the


                                                                     VAS 2710474v5                                     32
                                                                Case 2:21-bk-12222-ER         Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42                 Desc
                                                                                              Main Document    Page 34 of 38



                                                                 1 Court in its employment application. Further, the budget includes monthly payments to the

                                                                 2 Independent Director, Mr. Blanco. His compensation shall be $5,000 per month for 15 hours of his

                                                                 3 time. All time spent on this matter in excess of 15 hours will be billed to the Debtor at the rate of

                                                                 4 $395.00 per hour.

                                                                 5        Motion for Order Limiting Extent of Notice Required for Administrative Matters and
                                                                                                    Authorizing Service by E-mail
                                                                 6                                   (the “Limit Notice Motion”)

                                                                 7           139.    The Debtor has approximately 100 creditors and other parties in interest identified

                                                                 8 on the Debtor’s master mailing list. Further, the Debtor contemplates that it may be required to

                                                                 9 bring numerous administrative matters before the Court in this case. I believe that limiting the
                                                                10 extent of notice required for such matters will greatly reduce the substantial burden and expense
  A Professional Corporation




                                                                11 that would be imposed upon the Estate if the Debtor is required to provide notice of all
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 administrative matters in this case to all of its creditors and various other parties.

                                                                13           140.    At the same time, a creditor or other party in interest desiring to receive notice of
                                                                14 administrative matters can ensure that notice will be received by filing and serving a request for

                                                                15 special notice.
SulmeyerKupetz,




                                                                16           141.    In order to save the Estate substantial expense in postage and copying costs, and to
                                                                17 make receipt of documents more convenient and expedient for various interested parties, the Debtor

                                                                18 also requests that the Court authorize the Debtor to serve notices, pleadings, and other documents

                                                                19 filed in this case by e-mail on all parties (except as the Court may order otherwise with respect to

                                                                20 particular matters), with no requirement to serve such papers by any other method unless a party

                                                                21 expressly requests service by mail.

                                                                22           142.    The Debtor seeks to reduce the burden and expense of providing notice of all
                                                                23 administrative matters in this case. Service of notices, pleadings, and other documents filed with the

                                                                24 Court by e-mail on parties who consent, in advance, to receiving service of documents by e-mail will

                                                                25 dramatically reduce postage and copying expenses in this case and will expedite service in a manner

                                                                26 that many parties will likely find preferable to the other more costly alternatives. Further, I believe

                                                                27 that the Court’s approval of the Limit Notice Motion will eliminate the necessity and expense of the

                                                                28 Debtor requesting limited notice separately in each administrative matter as it arises.


                                                                     VAS 2710474v5                                     33
                                                                Case 2:21-bk-12222-ER         Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42                 Desc
                                                                                              Main Document    Page 35 of 38



                                                                 1             Motion for Extension of Time to File Schedules, Statement of Affairs, and Lists
                                                                                                         (the “Schedules Motion”)
                                                                 2
                                                                             143.    In the Schedules Motion filed by the Debtor, the Debtor requests an extension of time
                                                                 3
                                                                     of thirty (30) days to file its bankruptcy schedules, statement of affairs, and lists.
                                                                 4
                                                                             144.    The Debtor’s accounting department consists of only 2 people, comprised of the
                                                                 5
                                                                     Debtor's interim CFO and Controller, plus an additional independent contractor who provides human
                                                                 6
                                                                     resources and payroll consulting services to the Debtor. The accounting department handles the
                                                                 7
                                                                     general bookkeeping duties for the company, which include accounts payable and receivables and
                                                                 8
                                                                     the employee expense reimbursement program. This accounting department also must prepare for
                                                                 9
                                                                     annual reviews, respond to various internal/external requests for company financial data and assist in
                                                                10
                                                                     sales/use tax payment, quarterly reconciliations and audits.
  A Professional Corporation




                                                                11
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520




                                                                             145.    Upon commencement of this case, in order to continue its operations and avoid
                            LOS ANGELES, CALIFORNIA 90071




                                                                12
                                                                     irreparable harm to the Estate, the Debtor was required, among other things, to file various “first
                                                                13
                                                                     day” motions as identified herein. These matters required the immediate attention of the Debtor and
                                                                14
                                                                     its accounting personnel.
                                                                15
SulmeyerKupetz,




                                                                             146.    The Debtor’s accounting personnel are working diligently to compile and analyze the
                                                                16
                                                                     information necessary to prepare the Debtor’s schedules, statements, and lists. However,
                                                                17
                                                                     voluminous documentation and records must be reviewed. The Debtor requests additional time to
                                                                18
                                                                     ensure an adequate opportunity to properly gather all information necessary to complete the
                                                                19
                                                                     Schedules and to ensure the Schedules contain accurate information.
                                                                20
                                                                             147.    In this case, merely compiling and preparing the information required by the Office of
                                                                21
                                                                     the United States Trustee under its initial requirements will require many hours of attention of the
                                                                22
                                                                     Debtor’s accounting personnel.
                                                                23
                                                                             148.    For these reasons, especially given the Debtor’s small accounting department and
                                                                24
                                                                     limited accounting personnel who have been and will continue to be tasked with searching and
                                                                25
                                                                     compiling the information for the Debtor’s Schedules and initial bankruptcy commencement papers,
                                                                26
                                                                     the Debtor needs additional time to prepare and finalize the Debtor’s schedules, statements, and lists
                                                                27
                                                                     as set forth in the Schedules Motion.
                                                                28


                                                                     VAS 2710474v5                                      34
                                                                Case 2:21-bk-12222-ER         Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42                 Desc
                                                                                              Main Document    Page 36 of 38



                                                                 1      Motion for Approval of Sale and Motion for Approval of Sales Procedures and Related
                                                                                                   Milestones (the "Sale Motion")
                                                                 2
                                                                             149.    The Debtor must exit Chapter 11 as quickly as possible. Given the grievous damage
                                                                 3
                                                                     done to the Company by its relationship with Avaya, the Company has had negotiations with Dollab
                                                                 4
                                                                     and its affiliate, SecureComm, the only sources of funding the Debtor has been able to locate. The
                                                                 5
                                                                     DIP Financing is subject to a number of conditions, including:
                                                                 6
                                                                                     (a)    That the Debtor file its combined motion for approval of sale and
                                                                 7                   bidding procedures and its sale of its business/assets no later than 14 days
                                                                                     following the commencement of the Debtor's chapter 11 case (the "Sale
                                                                 8                   Procedures and Sale Motion").

                                                                 9                   (b)     That the Sale Procedures and Sale Motion will facilitate competing
                                                                                     bids for the Debtor's business/assets. The proposed bidding procedures
                                                                10                   contained in the Sale Procedures and Sale Motion are to be designed to
                                                                                     promote a competitive, fair, and expedient sale process that seeks to
  A Professional Corporation




                                                                11                   maximize the value of the Debtor's estate under the urgent circumstances
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520




                                                                                     and liquidity crisis facing the Debtor. If approved, the bidding procedures
                            LOS ANGELES, CALIFORNIA 90071




                                                                12                   will allow the Debtor to continue to solicit and identify bids from potential
                                                                                     buyers that constitute the highest or otherwise best offer for the Debtor's
                                                                13                   assets on a schedule consistent with the milestones detailed in the DIP
                                                                                     Financing Order, the Bidding Procedures' Order and the Debtor's chapter
                                                                14                   11 objectives.
                                                                15                   (c)     Due Diligence: The Debtor will provide any potential bidder,
SulmeyerKupetz,




                                                                                     subject to execution of a non-disclosure agreement, such due diligence
                                                                16                   access or additional information as the Debtor, in consultation with the
                                                                                     Independent Director, deems appropriate, which may include
                                                                17                   differentiations between the diligence provided to strategic and financial
                                                                                     bidders, as appropriate, and contractual obligations to limit access to
                                                                18                   certain proprietary information.
                                                                19                   (d)    That the successful bidder agree to continue to conclusion the
                                                                                     Debtor's existing customer contracts which contracts will be expressly
                                                                20                   assumed by the Debtor and assigned to the successful bidder.
                                                                21                   (e)     That certain milestones with respect to the Debtor's operations and
                                                                                     court approval of the bidding procedures and sale are met, including that
                                                                22                   the Debtor must obtain approval of the sale by May 20, 2021 and that the
                                                                                     sale must close by May 31, 2021, which is when the Debtor's DIP
                                                                23                   Financing is projected to be exhausted and consensual use of cash
                                                                                     collateral shall end.
                                                                24
                                                                             150.    Sales and Marketing Process: The insiders of the Debtor, Dollab, LLC and Dinco,
                                                                25
                                                                     LLC, have invested as equity and debt an amount into the Debtor which exceeds $15,000,000 and
                                                                26
                                                                     may be considerably more than that, independent of their loans (which are subordinating to
                                                                27
                                                                     repayment of the Avaya obligation, if any. The Court may hear derogatory comments from Avaya
                                                                28


                                                                     VAS 2710474v5                                     35
                                                                Case 2:21-bk-12222-ER         Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42               Desc
                                                                                              Main Document    Page 37 of 38



                                                                 1 about one or both of the Debtor's principals, and perhaps even about me, personally. Avaya may

                                                                 2 even attempt to argue about the future of collab9's business, a future that they did everything

                                                                 3 possible to destroy. These are diversions made for the purpose of attempting to take the Court's

                                                                 4 attention away from the issues that are most pressing: (a) the Debtor is out of cash; (b) the Debtor is

                                                                 5 prohibited by its Convertible Note of $10 Million with Avaya from having funds invested in it on a

                                                                 6 secured basis other than through this Chapter 11 case and the Debtor in Possession Financing

                                                                 7 Motion; (c) the Debtor has been telling Avaya for ten months that it was going to run out of cash in

                                                                 8 early 2021, and every month they heard this at meetings; (d) Avaya has done nothing to provide the

                                                                 9 Debtor with needed operating capital although they have been asked for it repeatedly given their
                                                                10 position in the Company; and (e) with the exception of SecureComm, no lender is willing to lend to
  A Professional Corporation




                                                                11 the Debtor on any basis, secured or unsecured. In a situation involving a company losing $400,000
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 per month in its operations, is it any wonder that no one is interested? Only the insider(s) are

                                                                13 interested in providing financing, and this financing is conditioned on the Company expeditiously

                                                                14 implementing a sale process under Section 363 of the Bankruptcy Code, which sale must be

                                                                15 approved by May 20, 2021, and which must close by May 31, 2021.
SulmeyerKupetz,




                                                                16           151.    I have long experience in the Debtor's industry, as my credentials indicate. I have
                                                                17 marketed the Debtor's assets to a known set of potential buyers with whom I have been familiar for

                                                                18 many years, and I will continue to vigorously market and pursue a sale of the Debtor's

                                                                19 business/assets while addressing the urgent situation facing the Debtor. The Debtor did interview an

                                                                20 investment banker in order to consider having an investment banking firm market the Debtor's

                                                                21 assets. However, because of the urgent current circumstances facing the Debtor and the relatively

                                                                22 small size of the transaction, the investment banker we spoke with insisted on a minimum fee no

                                                                23 matter what the sale price was, which was cost-prohibitive to a Debtor under its current

                                                                24 circumstances. The DIP budget has been separately submitted with the Declaration of Gina Lim,

                                                                25 CPA, the Debtor's outside consultant who is performing interim Chief Financial Officer duties for

                                                                26 collab9. That budget involves providing cash sufficient for the Debtor to meet its operating needs

                                                                27 and professional fee payments and bridge operating losses each month, which are approximately

                                                                28 $400,000, while facilitating the opportunity to implement an expeditious sale process and complete a


                                                                     VAS 2710474v5                                    36
Case 2:21-bk-12222-ER   Doc 12 Filed 03/22/21 Entered 03/22/21 13:58:42   Desc
                        Main Document    Page 38 of 38
